DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites, (D1-D2)/2->3. This claim is indefinite because there are too many variables; therefore the meets and bounds of the equation are indefinite. The ingot diameter is undefined, the wafer diameter is undefined, and the predetermined eccentricity amount is undefined; therefore the equation has infinite possible combination that would satisfy the combination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibe et al (US 5,007,204) in view of Choi (US 2010/0006081).
Choi teaches a method for manufacturing an ingot block in which an ingot of a silicon single crystal pulled up by a Czochralski process is cut and subjected to outer periphery grinding to manufacture an ingot block of the silicon single crystal, the method comprising: a step of cutting the ingot into the ingot blocks; and a step of performing outer periphery grinding on each of the cut ingot blocks.
Choi does not teach a step of measuring a radial center position of the ingot at one or more locations along a longitudinal direction of the ingot; a step of setting a reference position at which an offset amount of the measured radial center position of the ingot is equal to or less than a predetermined eccentricity amount.
Ibe et al teaches an ingot and obtaining data concerning the dimension of the cross sections and determining an optimum central axis of the monocrystal ingot (col 3, ln 15 to col 4, ln 68, col 7, ln 1 to col 8, ln 68), which clearly suggests a step of measuring a radial center position of the ingot at one or more locations along a longitudinal direction of the ingot. Ibe et al also teaches calculating an optimum center from the real center and aligning the ingot so that errors attributable to mislocating a center of an ingot are automatically compensated (col 3, ln 15 to col 4, ln 68, col 7, ln 1 to col 8, ln 68), which clearly suggests a step of setting a reference position at which an offset amount of the measured radial center position of the ingot is equal to or less than a predetermined eccentricity amount (difference between real center and optimal center). It is noted that the predetermined eccentric amount is not defined and can be any value; therefore, the claim is interpreted that the optimal center and real center difference, i.e. offset amount, is equal to or less than the predetermined eccentric amount.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Choi by aligning the ingot optimal center, which is based on a determined eccentric amount, as taught by Ibe et al, to place the ingot’s optimal center automatically in the ingot processing apparatus and grinding the outer periphery to obtain a cylindrical ingot to obtain uniform wafers (Ibe col 1, ln 5 to col 68).
Referring to claim 2, the combination of Choi and Ibe et al teaches the ingot is rotated and styli collect data (Ibe col 7, ln 1-68), which clearly suggests the step of measuring the radial center position, the radial center position is measured while the ingot is rotated in a circumferential direction.
Referring to claim 3, as discussed above, this limitation is indefinite. The combination of Choi and Ibe et al teaches a method of determining an optimal center, grinding, and coring a ingot to produce a silicon core cylinder and a hollow silicon cylinder and the diameter of the core is 0.1-10% less than the through hole which has a similar diameter to the hollow cylinder (Choi [0040]-[0054]). Therefore, changes in size and shape are prima facie obvious (MPEP 2144.04) and a ingot for example having a diameter of 200 mm and a core of 180 mm (200*.01) and optimal center difference of 1 mm would be (200-180)/2-1=9 mm.
Referring to claim 4, the combination of Choi and Ibe et al teaches slicing into a plurality of disks (wafers) (Choi [0026], [0056]-[0060]).

Allowable Subject Matter
Claim 5 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art teaches a method of cutting an ingot and determining an optimal center from a real center by rotating an ingot while using a stylus to measure the diameter. The prior art does not teach, suggest or provide any rationale for a measuring device includes an outer peripheral end surface position detection unit that irradiates an end portion of an outer peripheral surface of the ingot with laser light and detects the irradiated laser light to detect an end portion position of the outer peripheral surface of the ingot, and a center position calculating unit that calculates a radial center position of the ingot based on the end portion position of the outer peripheral surface of the ingot detected by the outer peripheral end surface position detection unit, and the control device includes a measurement position movement control unit that moves the measuring device and measures the radial center position of the ingot at one or more locations in the longitudinal direction of the ingot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714